—Determination of respondent Commissioner dated November 13, 1998, which, after an administrative hearing, dismissed petitioner from his employment as a New York City police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered July 13, 1999), dismissed, without costs.
Substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180), including the testimony of an undercover police officer and her supervisor to the effect that petitioner approached the decoy and proposed oral sex for a fee, supports respondents’ determination that petitioner was guilty of soliciting sex for money from a person believed by him to be a prostitute. Given the gravity of the offense and petitioner’s prior disciplinary history, the penalty imposed does not shock our conscience. Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.